UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 Commission File Number: 001-34297 ON4 COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) 16413N.91 Street,C 100 Scottsdale, AZ (Address of principal executive offices) 480.619.5510 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of March 12, 2010 the registrant’s outstanding common stock consisted of 47,651,046shares. Table of Contents PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ON4 COMMUNICATIONS INC. Consolidated Financial Statements Three Months Ended January 31, 2010 (Expressed in US dollars) (Unaudited) 2 On4 Communications Inc. (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) January 31, 2010 $ October 31, 2009 $ (Unaudited) ASSETS Current Assets Cash 77,503 473 Accounts receivable – 64,737 Prepaid expenses and deposits 26,235 38,738 Total Current Assets 103,738 103,948 Goodwill (Note 3) 1,163,884 1,163,884 Intangible assets (Note 4) 65,040 66,779 Property and equipment (Note 5) 8,169 8,002 Total Assets 1,340,831 1,342,613 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable 547,727 533,273 Accrued liabilities 30,591 17,299 Accrued interest payable (Note 6(c)) 220,237 141,307 Deferred revenue 36,272 90,385 Due to related parties (Note 6) 1,420,963 1,303,492 Notes payable (Note 7) 959,900 881,637 Convertible note payable to related party, net of unamortized discount of $Nil (October 31, 2009 - $1,782) (Note 6(e)) 120,000 118,218 Total Liabilities 3,335,690 3,085,611 Nature of Operations and Continuance of Business (Note 1) Commitments (Note 10) Contingent Liability (Note 11) Stockholders’ Deficit Preferred stock: 10,000,000 shares authorized, non-voting, no par value; No shares issued and outstanding – – Common stock:100,000,000 shares authorized, 0.0001 par value; 99,874,977 shares issued and outstanding 9,987 9,987 Additional paid-in capital 9,261,980 9,261,980 Common stock issuable 70,000 70,000 Deficit accumulated during the development stage (11,336,826 ) (11,084,965 ) Total Stockholders’ Deficit (1,994,859 ) (1,742,998 ) Total Liabilities and Stockholders’ Deficit 1,340,831 1,342,613 (The accompanying notes are an integral part of hese consolidated financial statements) F-1 On4 Communications Inc. (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) (Unaudited) For the Three Months Ended January 31, 2010 $ For the Three Months Ended January 31, 2009 $ Accumulated From June 5, 2006 (Date of Inception) to January 31, 2010 $ Revenue 57,999 – 76,745 Cost of sales 27,155 – 30,504 Gross margin 30,844 – 46,241 Expenses Advertising and marketing 1,889 30,882 227,469 Amortization of intangible assets 1,739 3,802 12,923 Amortization of property and equipment 2,730 9,288 41,308 Consulting fees 16,166 309,821 1,682,844 Foreign exchange loss 6,718 192 226,452 General and administrative 32,683 83,270 1,023,167 Impairment of goodwill – – 2,050,401 Impairment of intangible assets – – 2,871,524 Management fees 45,000 177,000 1,033,596 Payroll 16,838 431 46,354 Professional fees 80,979 17,239 512,551 Research and development 2,847 305 391,829 Total Expenses 207,589 632,230 10,120,418 Operating Loss (176,745 ) (632,230 ) (10,074,177 ) Other Income (Expense) Gain on settlement of debt 4,442 – 189,587 Interest and other income – 224 63,066 Interest expense (79,558 ) (35,601 ) (317,648 ) Write-off of note receivable – – (1,114,182 ) Total Other Income (Expense) (75,116 ) (667,607 ) (1,179,177 ) Net Loss (251,861 ) (667,607 ) (11,253,354 ) Net Loss Per Share – Basic and Diluted – (0.01 ) Weighted Average Shares Outstanding 99,875,000 96,214,000 (The accompanying notes are an integral part of these consolidated financial statements) F-2 On4 Communications Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) (Undaudited) For the Three Months Ended January 31, 2010 $ For the Three Months Ended January 31, 2009 $ Accumulated From June 5, 2006 (Date of Inception) to January 31, 2010 $ Operating Activities Net loss (251,861 ) (667,607 ) (11,253,354 ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion of discount on convertible debt 1,782 – 12,000 Amortization of property and equipment 2,730 9,288 41,308 Amortization of intangible assets 1,739 3,802 12,923 Gain on settlement of debt (4,442 ) – (189,587 ) Impairment of goodwill – – 2,050,401 Impairment of intangible assets – – 2,871,524 Issuance of notes payable for services and penalties – – 90,402 Issuance of shares for services – – 120,000 Stock-based compensation – – 833,539 Write-off of notes receivable – – 1,114,182 Changes in operating assets and liabilities: Accounts receivable 64,737 – – Prepaid expenses and deposits 12,502 – (17,872 ) Accounts payable and accrued liabilities 32,189 89,029 625,234 Accrued interest payable 78,930 41,905 232,686 Deferred revenue (54,113 ) – 36,272 Due to related parties 91,349 176,425 748,475 Net Cash Used In Operating Activities (24,458 ) (347,158 ) (2,671,867 ) Investing Activities Acquisition of intangible assets – – (834,487 ) Cash acquired in reverse merger – – 1,523 Acquisition of property and equipment (2,897 ) – (43,271 ) Advances for note receivable – – (1,114,182 ) Net Cash Used In Investing Activities (2,897 ) – (1,990,417 ) Financing Activities Proceeds from issuance of common stock – 272,539 2,521,267 Proceeds from issuance of preferred stock – – 1,000,000 Proceeds from notes payable 75,000 – 727,022 Repayment of notes payable – – (81,250 ) Proceeds from related parties 50,372 – 610,522 Repayments to related parties (24,250 ) – (69,250 ) Share issuance costs – (78,000 ) (8,000 ) Net Cash Provided By Financing Activities 101,122 194,539 4,700,311 Effects of Exchange Rate Changes on Cash 3,263 – 39,476 Increase (Decrease) in Cash 77,030 (152,619 ) 77,503 Cash - Beginning of Period 473 152,777 – Cash - End of Period 77,503 158 77,503 Supplemental Disclosures Interest paid – – 1,250 Income taxes paid – – – (The accompanying notes are an integral part of these consolidated financial statements) F-3 On4 Communications Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements January 31, (Expressed in US dollars) (Unaudited) 1.Nature of Operations and Continuance of Business Sound Revolution Inc. (the "Company"), was incorporated on June 4, 2001 under the laws of the State of Delaware and on July 2, 2009 changed its name to On4 Communications,
